Order in a stockholder’s derivative action denying motion of defendant Kingston Dry Dock & Construction Co., Inc., to vacate receivership affirmed, without costs, on condition that within five days from the entry of the order herein the defendant, respondent, consent to proceed to trial within twenty days, at which time this court directs the case to be placed on the Special Term ea'endar to be tried subject to the direction of the justice then presiding; and in default of such consent, the order denying the motion to vacate the receivership, so far as the Kingston Dry Dock & Construction Co., Inc., is concerned, is reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. No opinion. Lazansky, P. J., Young,^Carswell, Seudder and Tompkins, JJ., concur.